Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 is presented for examination. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/29/2021 and 03/04/2022 were received.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The present invention includes a system, a computer-implemented method, and one or more non-transitory computer-readable storage media storing program instructions.

The claimed invention, regarding claim 1 as representative, recites features such as: one or more computing devices configured to implement a machine learning inference system and one or more computing devices configured to implement a machine learning analysis system. 

The prior art of record (Lee et al., U.S. Publication 2015/0379429 (herein Lee), Gopalan, U.S. Publication 2018/0285772 (herein Gopalan), and Grindstaff et al. U.S. Publication 2018/0285691 (herein Grindstaff), as examples of such prior art) do not teach the same. 

Lee teaches: A first data set corresponding to an evaluation run of a model is generated at a machine learning service for display via an interactive interface. The data set includes a prediction quality metric. A target value of an interpretation threshold associated with the model is determined based on a detection of a particular client's interaction with the interface. An indication of a change to the prediction quality metric that results from the selection of the target value may be initiated.
However, Lee fails to disclose: perform analysis of the data associated with the use of the machine learning model, wherein the analysis is performed after the window of time; detect one or more problems associated with the use of the machine learning model based at least in part on the analysis, as disclosed.

Gopalan teaches: A method may include a processor training a machine learning model with a training data set, computing a data distribution of the training data set, processing a stream of new data to determine a likelihood of the new data from the data distribution that is computed, incrementing a counter when the likelihood of the new data is less than a first threshold, and retraining the machine learning model when the counter exceeds a second threshold.
However, Gopalan fails to disclose: perform analysis of the data associated with the use of the machine learning model, wherein the analysis is performed after the window of time; detect one or more problems associated with the use of the machine learning model based at least in part on the analysis, as disclosed.

Grindstaff teaches: A method for automated assessment of a model includes: training a model to perform a prediction, diagnostic, or classification operation based on a training dataset; deploying the model in production to perform the operation on field data; monitoring signal data associated with the model automatically, the signal data including specific or derived signal data representing characteristics of an ecosystem in which the model is deployed and new observations in incoming field data; monitoring accuracy of the model by applying a statistical tool to a plurality of data points of the signal data; determining whether the signal data represents an unstable process by identifying outlier data points from among the plurality of data points of the signal data; generating an indication that a corrective action should be taken on the model based on a result of the determination; and displaying the indication on a display.
However, Grindstaff fails to disclose: perform analysis of the data associated with the use of the machine learning model, wherein the analysis is performed after the window of time; detect one or more problems associated with the use of the machine learning model based at least in part on the analysis, as disclosed.

Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

Claim 1 – 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111